Citation Nr: 0705454	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-04 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), now rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for PTSD, now rated as 50 percent disabling.

The veteran testified before the Board via videoconference in 
March 2006.  


FINDING OF FACT

The veteran's PTSD is manifested by depression, anxiety, 
hypervigilance, startle reaction, and avoidance of stimuli 
and most social contact.  He experiences irritability, 
particularly when interacting with co-workers of Asian 
descent, but has had no violent interactions.  He is alert 
and oriented with clear though processes and reasoning 
skills.  He works full time, with occasional lost time for 
medical treatment and voluntary time off to relieve stress.  
In addition, he successfully operates a family farm.  He 
attends a church, has good relationships with his spouse and 
child, and occasionally interacts with friends.  He maintains 
good appearance and hygiene, and his speaking ability, 
thought processes, and reasoning skills are logical, 
productive, and well organized.   


CONCLUSION OF LAW

The criteria for an increased rating for PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.16, 4.125, 4.130, Diagnostic Code (DC) 9411 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004; a rating 
decision in June 2004; and a statement of the case in January 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2005 supplemental statement of the 
case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as an Army infantryman including combat 
service in the Republic of Vietnam from December 1967 to 
December 1968.  The veteran was awarded the Combat 
Infantryman's Badge, Purple Heart Medal, and Bronze Star 
Medal.  He contends that his PTSD is more severe, and he 
seeks a higher rating. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The VA must take into account the veteran's entire 
medical history and circumstances.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).
 
Regulations require evaluation of mental disorders using the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. §§ 4.125, 4.126 (2006). 

Under the General Rating Formula for Mental Disorders 
(including PTSD), a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).   

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Service medical records show that the veteran was treated for 
a gunshot wound to the right arm that he sustained in combat 
in February 1968.  The records are silent for any symptoms or 
treatment for a psychiatric disorder. 

In April 2002, the veteran's VA primary care physician noted 
the veteran's reports of nightmares, sleeplessness, anxiety, 
and depression for many years with worsened symptoms 
following the terrorist attacks in New York and Washington in 
September 2001.  The veteran's nightmares were associated 
with his combat experiences.  In July 2002, a VA psychiatrist 
examined the veteran, noting similar symptoms, and made a 
provisional diagnosis of PTSD.  The veteran reported that he 
worked full time as a supervisor in a paper goods factory and 
raised cattle on family farms.  The psychiatrist noted that 
the veteran had a previous history of alcohol abuse, now in 
remission, and that he had past suicidal ideations.  
 
In September 2002, a VA psychiatrist reviewed copies of 
recent VA outpatient notes but did not review the claims 
file.  He noted the veteran's reports of increased anxiety, 
depression, hypervigilance, startle reaction, and avoidance 
of stimuli such as movies about war and interactions with 
people of Asian descent.  The veteran also reported continued 
nightmares, loss of interest in recreational activities, and 
past suicide ideations that occurred about the time of a 
previous divorce.  The veteran remarried five years earlier 
and there was some domestic friction due to his irritability.  
The veteran reported that he went to church and continued to 
work on the night shift but that he was otherwise socially 
isolated.  On examination, the psychiatrist noted that the 
veteran was alert and oriented with clear goal-directed 
thoughts.  His cognitive abilities were intact with no 
current suicidal ideations, delusions, or hallucinations.  He 
diagnosed PTSD and assigned a global assessment of 
functioning score of 52 indicating serious impact on his 
social, interpersonal, and occupational function. 

In a January 2003 letter, the veteran's spouse stated that 
her husband experienced recurrent nightmares related to his 
combat experiences.  She also stated that he had emotional 
reactions when watching war movies and was uncomfortable 
around Asian people at work.  He no longer enjoyed hunting 
and avoided being with large groups of people. 

VA outpatient treatment notes from December 2002 to April 
2004 show that the veteran's depression was stable with the 
use of medication.  In October 2003, a VA psychiatrist noted 
that the veteran increased his use of alcohol since 2002 and 
that he experienced some related legal problems.  The veteran 
continued to work full time, operated the cattle farm, and 
was motivated to avoid alcohol use in the future.   

In May 2004, a VA psychiatrist restated the veteran's 
military, social, occupational, and treatment history.  
Although he did not note a review of the claims file, his 
summary was consistent with the file.  He noted the veteran's 
reports of continued nightmares, sleeplessness, and avoidance 
of crowds and most social contact.  The veteran continued his 
job as a plant maintenance supervisor but was particularly 
uncomfortable dealing with immigrant workers from East Asia 
and Mexico.  He continued to operate the farm and had a good 
relationship with his wife and his 
12- year-old child but had few friends or recreational 
activities.  On examination, the psychiatrist noted that the 
veteran maintained good appearance and hygiene.  The veteran 
presented a depressed and irritable mood but his speaking 
ability, thought processes, and reasoning skills were 
logical, productive, and well organized.  His self esteem was 
intact, and his relationships with others were fair in 
quality but low in frequency of contact.  The veteran was 
preoccupied with issues related to his experiences in 
Vietnam, and his judgment was diminished when he was 
depressed or angry.  The psychiatrist noted that the veteran 
had abstained from alcohol abuse, that the medication was 
effective, and that the veteran felt that avoiding other 
people helped his condition.  The psychiatrist assigned a 
global assessment of functioning score of 51 and stated that 
the veteran's PTSD symptoms were of moderate intensity with 
impaired social relationships and mood. 

In a November 2004 letter, the veteran's spouse reported that 
her husband continued to experience worsening nightmares and 
startle reaction.  He continued to avoid social contact and 
recreational activities.  In March 2003, a VA physician noted 
that the veteran and his spouse reported that his depression 
was not stable, that he was frequently watching television 
news about the war in Southeast Asia, and that he was angry 
about his company hiring so many immigrant employees.  The 
veteran also expressed some suicidal ideations but without a 
plan or action.   The physician adjusted the veteran's 
medication and advised that he avoid television, seek more 
exercise, and continue to avoid alcohol.   He assigned a 
global assessment of functioning score of 45, indicating 
serious impairment of social and occupational functioning. 

In a March 2006 hearing, the veteran and his spouse stated 
that he continued to experience depression, nightmares, 
flashbacks, and sleeplessness.  Although he continued to work 
full time, interactions with employees of Vietnamese descent 
caused irritation and stress at work and intrusive memories 
after work.  With respect to the frequency of his suicidal 
ideations, the veteran stated, "...not often.  It's just 
sometimes things get bearing on your mind and you just-I just 
feel like it might be better just to end it all."  He 
reported hypervigilance and the use of medication to control 
his temper.  He had no recent episodes of anger or violence 
at home or work.  He stated that he lost some time from work 
because of medical appointments, and once every two months he 
took a day or two off to "cool down." Although he received 
some "points" in his company's absentee system, he did not 
receive disciplinary action.  When not at work or managing 
the farm, he occasionally met with friends or attended church 
but preferred to remain alone.  He stated that he was 
generally able to remember dates but sometimes could not 
recall speaking with someone a day earlier. 

The Board concludes that the veteran's PTSD warrants a rating 
not higher than 50 percent.  The veteran does have social and 
occupational impairments due to disturbances in motivation 
and mood.  He experiences depression and anxiety manifested 
by nightmares, flashbacks, hypervigilance, irritability, and 
avoidance of stimuli associated with combat experiences.  
However, he does not have panic attacks, significant memory 
deficits, or impaired thought processes, reasoning, judgment, 
or communication skills.  Although he prefers social 
isolation to control his symptoms, he maintains a good family 
relationship and interacts with some friends.  A higher 
rating is not warranted because the degree of social and 
occupational impairment is not so severe as to prevent 
productive work and some social relationships.  He 
satisfactorily performs a full time job and manages a farm.  
There were no occasions of violent interactions or discipline 
at work.  Although he stated that he had some infrequent 
suicidal ideations, he did not formulate a plan or take 
action.  No medical intervention was required.  He maintains 
a good relationship with his spouse and child and interacts 
with some friends.  He is not disoriented and his speech was 
not intermittently illogical, obscure, or irrelevant.  His 
appearance and hygiene are appropriate, and his memory is 
sufficient to perform occupational tasks and the activities 
of daily life.  His symptoms did not affect his ability to 
function independently, appropriately and effectively. 

Therefore, the Board finds that an increased rating for PTSD 
greater than 50 percent is not warranted.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased initial rating for post-traumatic stress 
disorder (PTSD) is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


